Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 12, 13, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al., US PGPUB 2018/0032197 hereinafter referenced as Jin.

As to claim 1, Jin disclose a touch display panel, comprising: a substrate;
a touch layer (e.g. touch layer 105, fig. 1B) disposed on the substrate (e.g. substrate 101, fig. 1B), the touch layer including a touch pattern layer (e.g. first and second touch electrodes 1061 and 1062, fig. 1A), a first insulating layer (e.g. insulating pieces 1053, fig. 1B), and a bridge layer (e.g. first and second junctions 1055 and 1054, figs. 8A-8C);
a protective layer disposed on the touch layer, the protective layer covering the bridge layer (encapsulation layer 104, fig. 5; wherein encapsulation layer 104 formed on the light-emitting layer 103 is to protect the light-emitting layer and other thin layers from external moisture, oxygen, etc.);
an array substrate disposed on the protective layer, the array substrate including an array of thin film transistors (e.g. driver layer 102, fig. 1B, wherein the driver layer 102 includes plurality of transistors); and
an organic light-emitting element disposed over the protective layer, the organic light-emitting element including an anode, a cathode, and a light-emitting layer disposed between the anode and the cathode (e.g. light-emitting layer 103, fig. 1B, wherein light-emitting layer is located between the anode layer and the cathode layer).

As to claim 12, Jin disclose a touch display device comprising a touch display panel and a polarizer (the flexible touch display panel further includes a polarizer layer), the touch display panel comprising: 
a substrate (e.g. substrate 101, fig. 1B);
a touch layer disposed on the substrate (e.g. touch layer 105, fig. 1B), the touch layer including a touch pattern layer (e.g. first and second touch electrodes 1061 and 1062, fig. 1A), a first insulating layer (e.g. insulating pieces 1053, fig. 1B), and a bridge layer (e.g. first and second junctions 1055 and 1054, figs. 8A-8C);
(encapsulation layer 104, fig. 5; wherein encapsulation layer 104 formed on the light-emitting layer 103 is to protect the light-emitting layer and other thin layers from external moisture, oxygen, etc.);
an array substrate disposed on the protective layer, the array substrate including an array of thin film transistors (e.g. driver layer 102, fig. 1B, wherein the driver layer 102 includes plurality of transistors); and
an organic light-emitting element disposed over the protective layer, the organic light-emitting element including an anode, a cathode, and a light-emitting layer disposed between the anode and the cathode (e.g. light-emitting layer 103, fig. 1B, wherein light-emitting layer is located between the anode layer and the cathode layer).

As to claim 2 and 13, Jin discloses the touch display panel and touch display device as claimed in claims 1 and 12 respectively. The combination further discloses the touch display panel includes a plurality of light-emitting areas and a plurality of non-light-emitting areas each between adjacent light-emitting areas; wherein the organic light-emitting element is disposed in a corresponding light-emitting area, and the thin film transistor is disposed in a corresponding non-light-emitting area ([0007] a light-emitting layer, disposed on the driver layer and includes a plurality of light-emitting units, the plurality of light-emitting units each are associated with more than one of the plurality of thin film transistors and are controlled by the more than one thin film transistors to emit light).

As to claim 6 and 17, Jin discloses the touch display panel and touch display device as claimed in claims 1 and 12 respectively. The combination further discloses the touch pattern layer includes a driving electrode and a sensing electrode, the driving electrode and the sensing electrode are both grid structures (Jin, e.g. first and second electrode blocks 1051 and 1052, fig. 8A), and one of the driving electrode and the sensing electrode is bridged by the bridge layer (e.g. first and second junctions 1055 and 1054, figs. 8A-8C).

As to claim 7 and 18, Jin discloses the touch display panel and touch display device as claimed in claims 6 and 17 respectively. The combination further discloses an orthographic projection pattern of the light-emitting layer on the touch pattern layer is located in the grid of the touch pattern layer ([0007] a light-emitting layer, disposed on the driver layer and includes a plurality of light-emitting units, the plurality of light-emitting units each are associated with more than one of the plurality of thin film transistors and are controlled by the more than one thin film transistors to emit light).

As to claim 8 and 19, Jin discloses the touch display panel and touch display device as claimed in claims 6 and 17 respectively. The combination further discloses the driving electrode and the sensing electrode are both diamond-shaped grid structures (e.g. first and second electrode blocks 1051 and 1052, fig. 8A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Xin et al., US PGPUB 2019/0393440 hereinafter referenced as Xin.

As to claim 3 and 14, Jin disclose the touch display panel and device as claimed in claims 3 and 14 respectively. The combination further discloses the thin film transistor includes: an active layer disposed on the protective layer, the active layer including an intermediate channel region and a source doped region and a drain doped region at both ends of the channel region ([0043] a region between the source region and the drain region is a channel region in which no impurity is doped).
Jin does not specifically discloses a second insulating layer disposed on the active layer;

a third insulating layer, disposed on the first metal layer and the anode, and covering the first metal layer and the anode; and
a source metal and a drain metal disposed on the third insulating layer, the source metal being electrically connected to the source doped region, and the drain metal being electrically connected to the drain doping region.
However, in the same endeavor, Xin discloses a first metal layer disposed on the second insulating layer (insulating layer 123, fig. 3B), 
the first metal layer being disposed opposite to the channel region (e.g. first metal layer 125, fig. 3B);
a third insulating layer disposed on the first metal layer and the anode, and covering the first metal layer and the anode (e.g. pixel definition layer 130, fig. 3B); and
a source metal and a drain metal disposed on the third insulating layer, the source metal being electrically connected to the source doped region, and the drain metal being electrically connected to the drain doping region (e.g. source/drain metal layer 126, fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jin to further include Hin’s thin film transistor structure in order to improve the manufacturing efficiency of the device.

As to claim 4 and 15, the combination of Jin and Xin discloses the touch display panel and device as claimed in claims 3 and 14. The combination further discloses the touch display panel further includes: the anode disposed on the second insulating layer and separated from the first metal layer; a first electrode layer disposed on the anode, the first electrode layer being disposed opposite to the anode, a first via hole for accommodating the light-emitting layer being defined in the first electrode layer, and the first electrode layer being electrically connected to the drain metal ([0061] in the embodiment of the present disclosure, the light-emitting layer may include a hole transporting sublayer, an organic light-emitting sublayer, and an electron transporting sublayer);
a pixel-defining layer disposed on the a source metal and a drain metal, the pixel-defining layer covering the source metal, the drain metal, and the third insulating layer, and the pixel-defining layer including pixel-defining bodies that are spaced apart from each other (Xin, pixel defining layer 131, fig. 3B);
the light-emitting layer disposed between adjacent pixel-defining bodies and electrically connected to the anode through the first via hole; and the cathode disposed on the pixel-defining layer and the light-emitting layer (e.g. light-emitting layer 103, fig. 1B, wherein light-emitting layer is located between the anode layer and the cathode layer).

As to claim 5 and 16, the combination of Jin and Xin discloses the touch display panel and device as claimed in claims 4 and 15. The combination further discloses the anode is a transparent anode (Xin anode 130, fig. 3B).

As to claim 9 and 20, the combination of Jin and Xin discloses the touch display panel and device as claimed in claims 4 and 15. The combination further discloses the touch display panel further includes a first encapsulation layer and a second encapsulation layer; the first encapsulation layer is disposed between the protective layer and the array substrate; and the second encapsulation layer is disposed on the cathode (Xin, [0048] In the case where the encapsulation layer is a three-layer stack composed of an inorganic layer, an organic layer and another inorganic layer).

Response to Arguments
Applicant's arguments filed on 03/25/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of REMARKS that ‘Since claim 1 limits “the touch layer disposed on the substrate, the protective layer disposed on the touch layer, the array substrate disposed on the protective layer, and the organic light-emitting element disposed over the protective layer”, the touch display panel of the present application has a structure of substrate/ touch layer/ protective layer/ array substrate and organic light-emitting element from bottom to top. That is, since the touch layer is on the substrate, the protective layer is on the touch layer, and the array substrate and the organic light-emitting element are on the protective layer, the touch layer can be prepared before the organic light-emitting element, and the process of preparing the 
In accordance with MPEP, “USPTO personnel to give claims their broadest reasonable interpretation in light of the supporting disclosure. Limitations appearing in the specification but not recited in the claim should not be read into the claim.
For instant case, the claim language of the current application does not specifically limit the chronological order of the touch display panel elements arrangement. The claim language does not require each of elements direct contact to each other. For example, the touch layer does not required to directly dispose on the substrate, thus the flexible touch display panel of Jin is disposed on substrate 101 as shown in fig. 1B. The claim does not limit which element is prepared first and which element is followed. Therefore, the 102 rejection is sustained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/7/2021